Title: From Thomas Jefferson to Robert Barraud Taylor, 30 September 1821
From: Jefferson, Thomas
To: Taylor, Robert Barraud


Dear Sir
Monticello
Sep. 30. 21.
Your favor of Aug. 20. was recieved in due time, and I have delayed it’s acknolegement until I could furnish you with a statement of the affairs of the University which was compleated only two days ago. I have inclosed a copy of it to our colleagues with an explanatory letter of which a copy accompanies this.  you recieved from me some time ago a proposition to postpone our next meeting to 3. days before that of our legislature. this having been approved by all the other visitors, will I hope have removed the cause   for your , withdrawing from us. and that you will change your mind on that subject. the Govr has held up your letter of resignation without communicating it to the council until I could write to you and ask a reconsideration. it is of great consequence that there should be no change in the councils of the University until it is compleated, that those who began  should go through with it. every change in it’s  directors endangers vacillation and change of  plan. I earnestly hope and intreat therefore that you will continue with us until the work is compleated. your letter will in the mean time be considered as if never written, and we shall hope the pleasure of meeting you in November.  I salute you with assurances of  affectionate esteem & respect.